Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to an ink cartridge reforming method, configured to reform an ink cartridge, wherein the ink cartridge includes a first nozzle hole circuit which is configured to feed back a first signal in response to a detection signal transmitted by a printer, the method comprising reforming at least one first nozzle circuit of the ink cartridge to provide a second nozzle circuit, wherein the second nozzle circuit does not respond to the detection signal transmitted by the printer or feeds back a second signal different from the first signal in response to the detection signal transmitted by the printer.
Group II, claim(s) 14-16, drawn to an ink cartridge, comprising a first ink cartridge only usable for a first printer, wherein the first ink cartridge includes a fluid accommodation container configured to store ink, a storage circuit configured to store data for the first printer to access, and a nozzle circuit configured to control ink injection action; and a differentiating module, wherein the differentiating module is configured to generate an electrical characteristic difference and/or a mechanical structure difference, wherein the differentiating module is configured to identify and determine an ink cartridge type, wherein each of the first ink cartridge and the second ink cartridge has a same-sized fluid accommodation container and/or a same nozzle position; and the differentiating module is attached to .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As discussed above, it is clearly that the technical feature of Group I is not in Group II, and the technical feature of Group II is not in Group I; as a result, the groups do not share the same technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853